                 Case 19-10953-CSS              Doc 7-1      Filed 05/01/19         Page 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11

KONA GRILL,INC., et al.,'                                  ) Case No.: 19-10953 O
                                                             Joint Administration Requested
                                    Debtors.               )


     INTERIM ORDER AUTHORIZING THE DEBTORS TO (I)PAY AND/OR HONER
        PREPETITION WAGES,SALARIES,EMPLOYEE BENEFITS,AND OTHER
        COMPENSATION AND PAY THIRD PARTY AND CONTRACT WORKERS;
    (II) REMIT WITHHOLDING OBLIGATIONS AND DEDUCTIONS;(III)1VIAINTAIN
    EMPLOYEE COMPENSATION AND BENEFITS PROGRAMS AND PAY RELATED
     ADMINISTRATIVE OBLIGATIONS; AND(IV)HAVE APPLICABLE BANKS AND
      OTHER FINANCIAL INSTITUTIONS RECEIVE,PROCESS,HONOR,AND PAY
             CERTAIN CHECKS PRESENTED FOR PAYMENT AND HONOR
                      CERTAIN FUND TRANSFER REQUESTS

                   Upon consideration of the motion ("Motion")z of the above-captioned debtors and

debtors in possession (collectively, the "Debtors")for the entry ofan order(the "Order"), pursuant

to sections 105(a), 363, and 507(a) of the Bankruptcy Code to authorize, but not require, the

Debtors to (i) pay prepetition wages, salaries, employee benefits, and other compensation; (ii)

remit withholding obligations and deductions;(iii) maintain employee compensation and benefits

programs and pay related administrative obligations; and (iv) authorize applicable banks and other

financial institutions to receive, process, honor, and pay certain checks presented for payment and

honor certain fund transfer requests; and it appearing that the relief requested is in the best interest


' The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
 (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas
  Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill
  International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
  above-captioned. Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.
2    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.



DOCS LA:321273.9
               Case 19-10953-CSS          Doc 7-1     Filed 05/01/19      Page 2 of 5




ofthe Debtors' estates, their creditors, and other parties in interest; and it appearing that this Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this

proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that the

requirements of Rule 6003 of the Federal Rules of Bankruptcy Procedure have been satisfied; and

due and adequate notice of the Motion having been given under the circumstances; and after due

deliberation and cause appearing therefor;

                IT IS HEREBY ORDERED THAT:

                    1.      The Motion is GRANTED,on an interim basis as set forth herein.

                    2.      A final hearing on the relief sought in the Motion shall be conducted on

    May _,2019 at              (ET). Any objections to the Motion and to entry of a final order must

    be filed on or before May               ,2019 at 4:00 p.m.(ET)(the "Objection Deadline") and

    served so that it is received and by the following parties on or before the Objection Deadline:

    (i) the Debtors, Kona Grill, Inc., 15059 N. Scottsdale Rd., Suite 300, Scottsdale, AZ 85254,

    Attn: Christopher J. Wells; (ii) proposed counsel for the Debtors, Pachulski Stang Ziehl &

    Jones LLP,919 N. Market Street, 17th Floor, Wilmington, DE 19801, Attn: James E. O'Neill

    (joneill@pszjlaw.com);(iii) counsel to any statutory committee appointed in these cases;(iv)

    counsel for the Debtors' prepetition and postpetition secured lenders, Buchanan Ingersoll &

    Rooney PC,919 North Market Street, Suite 990, Wilmington, DE 19801-1054 Attn: Mary F.

     Caloway,(mary.caloway@bipc.com); and (v) the Office of The United States Trustee, Attn:

     Jaclyn Weissgerber,(jaclyn.weissgerber@usdoj.gov), 844 King Street, Suite 2207, Lockbox

     35, Wilmington, Delaware 19801.


                                                2
 DOCS LA:321273.9
                 Case 19-10953-CSS         Doc 7-1     Filed 05/01/19      Page 3 of 5




                      3.     The Debtors are authorized, but not directed, to make payments to

    applicable third parties from the Deductions and the Withholding Obligations and in respect

    ofthe Benefits, and costs associated therewith,in accordance with the Debtors' ordinary course

    of business and stated policies, as set forth in the Motion.

-- -                  4.      The Debtors are authorized, but not directed, to continue to maintain

    their WC Program in the ordinary course of business. The automatic stay, to the extent

    applicable, is lifted without further order of this Court, to allow (i) holders of workers'

    compensation claims to proceed with their claims, (ii) the WC Program administrators to

    administer, handle, defend, settle, or pay a claim covered by the WC Program and the costs

    related thereto in accordance with such policy; pNovided, however, that nothing in this Order

    or the Motion gives anon-workers' compensation claimant relief from the automatic stay.

                      5.      In accordance with this Order and any other order of this Court, the

       banks and financial institutions at which the Debtors maintain their accounts are authorized to

       honor checks presented for payment, whether issued prior to or after the Petition Date, and to

       honor all fund transfer requests made by the Debtors related thereto,to the extent that sufficient

       funds are on deposit in such accounts.

                      6.      The Debtors are authorized to pay prepetition amounts on account of

       Wages and Benefits, including all processing and administrative fees associated with payment

       ofthe Wages and Benefits, subject to the aggregate caps set forth in the chart below,provided,

       however, that no payments to or on behalf of any Employee will exceed the $13,650 cap

       provided under sections 507(a)(4) of the Bankruptcy Code:


                                                 3
 DOCS LA:321273.9
              Case 19-10953-CSS        Doc 7-1    Filed 05/01/19    Page 4 of 5


                                      ~_          ~ ._                               _ _.
       ~~~'ages €~r I3ene~ts                                         Tt~t~i

        Unpaid Wages                                                          $1,275,000

        Employer Payroll Taxes                                                 $170,000

        Paycom Fees                                                             $18,000

        Reimbursable Expenses                                                   $45,000

        Employee Bonus Payments                                                $101,500

        Third Party Labor Providers                                              $6,000
                                                            Valid April claims under the
        Blue Cross Medical Plan Benefit Expenses         Blue Cross Medical Plan as and
                                                                   when the come due.
        Kaiser Medical Plan                                                     $11,000

        Dental Plan                                                                $0.00

        Vision Plan                                                               $2,000

        Life and Disability Insurance Plans                                       $4,000

         Workers' Compensation Claims                                            $71,000

        401(k) Plan Contributions                                                $20,000

        401(k)Plan Administrator Expenses                                         $2,000

                   7.     The Debtors are authorized to allow Employees to use accrued

   prepetition PTO postpetition in the Debtors' discretion. The Debtors are also authorized, in

   their discretion, to pay out any accrued and prepetition PTO amounts that are owed to

   Employees solely to the extent their employment with the Debtors is terminated postpetition.

                   8.     The Debtors are authorized to continue to administer and provide their

   Employee benefit plans and programs postpetition in the ordinary course of business and in

   the Debtors' discretion.

                   9.      Bankruptcy Rule 6003(b)has been satisfied because the reliefrequested

   in the Motion is necessary to avoid immediate and irreparable harm to the Debtors.




                                              4
DOCS LA:321273.9
              Case 19-10953-CSS        Doc 7-1      Filed 05/01/19   Page 5 of 5




                   10.   The automatic stay is hereby modified pursuant to section 362(d)ofthe

   Bankruptcy Code solely to allow the Debtors, in their discretion, to continue to assess,

   determine, and adjudicate any of the unpaid WC Claims during these chapter 11 cases.

                   11.   The requirements of Bankruptcy Rule 6004(a) are waived.

                   12.   The stay under Bankruptcy Rule 6005(h) is waived.

                   13.   The Debtors are authorized and empowered to take all actions necessary

   to implement the relief granted in this Order.

                   14.    Notwithstanding anything to the contrary contained herein, any

   payment to be made or authorization contained hereunder shall not be deemed to constitute

   postpetition assumption or adoption of any contract, program, or policy pursuant to section

   365 of the Bankruptcy Code and shall not affect the Debtors' rights to contest the amount or

   validity of claims.

                   15.    This Court shall retain jurisdiction to hear and determine all matters

   arising from the implementation of this Order.

Dated: May _,2019
                                             UNITED STATES BANKRUPTCY JUDGE




                                             E
DOGS LA:321273.9
